On December 4, 1992, the Defendant was sentenced to Count I, ten (10) years for Attempted Escape; Count II, ten (10) years for Assault; Count V, ten (10) years for Possession of a Dangerous Weapon by a Prisoner. Said sentences are to run consecutively. However, the execution of the last ten years of said sentence is hereby suspended. The defendant is not entitled to any jail time credit. The present sentence is to run consecutively with the sentence imposed in Cause CDC-91-179. Additionally, the prison sentence is to run consecutively to the sentence imposed in Cause BDC-92-036. Plus all conditions ordered in the December 4, 1992 Judgment.
On July 23,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. Robert Boyd, Judges